11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Carlos Flores,                                * From the 358th District Court
                                                of Ector County,
                                                Trial Court No. D-19-05-0639-CV.

Vs. No. 11-19-00171-CV                        * July 18, 2019

Marisol Carapia,                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.
                                                sitting by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.